Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.
 
Detailed Action
This is an Office Action in response to arguments and amendments filed on 10/28/2022 for application 16/730,950. Claims 1, 3-6, 9-12 and 14-16 are currently amended. Claims 2, 8, and 13 are cancelled. Claims 1, 3-7, 9-12 and 14-16 are currently pending and will be examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 9-12 and 14-16  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 3-6, 9-12 and 14-16 each contain new language about an “initial” data model, e.g. claim 1 new language “defining an initial data model for underlying data values in a database”. While a “first” data model is inherent in any version sequence, there is no language to support new language about an “initial” data model in cited, originally filed, instant application sections (Par. [0019-21]). For the purpose of examination, “initial” is being interpreted as “first”.

Response to Arguments
Applicant’s arguments, see pgs. 10-11, filed 10/28/2022, with respect to the rejection(s) of claim(s) 3-5, 9-11, 14 and 15 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dobiesz (US Pub. 2020/0341903).
Applicant further argues reference arts Metreveli and Smith, Jr. do not teach newly added claim 1 language “displaying the first presentation layer using the initial data models based on determining that the serialized first set of elements of the initial data models fails to match the serialized second set of elements of the modified data model”.  Applicant further argues that all dependent claims are allowable under the same rationale. Examiner agrees that Metreveli and Smith, Jr. do not teach this limitation, but previously referenced art Dobiesz teaches this limitation as shown below.


Applicant's other arguments filed 10/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that Dobiesz does not teach newly added claim 1 language “displaying the first presentation layer using the initial data models based on determining that the serialized first set of elements of the initial data models fails to match the serialized second set of elements of the modified data model” because when the validation process checks between hash values of a first and second template, rebuilding the template may cause the user to completely rebuild the model instead of selecting a previously valid template (Par. [0090]).
However, in the same paragraph, it is noted that “In other examples, the changes made to the template are determined to be less important, therefore the template rebuild is not forced and the preview can be viewed immediately.” In other words, a template rebuild can be done, but is not required if the changes do not necessitate it. Therefore, argument is unpersuasive. 
Applicant also argues that the aforementioned claim 1 language is not taught by reference art Metreveli because “the amended claim limitations never revert the initial data model or the modified model back to a prior version, but instead simply display the first presentation layer using the initial data model.” Applicant posits that the difference is that Metreveli rolls back the data and the data model, while instant application claim language only rolls back the data model and not the data. 
However, it’s not clear from the claim language that this is the case. For example, if the change made to the model was the addition of data in a newly added column, a reversion to a previous data model would necessarily also not include the new data. Therefore argument is unpersuasive.
Applicant further argues Metreveli does not teach newly added claim 1 language “determining that the serialized first set of elements of the initial data model fails to match the serialized second set of elements of the modified data model”.  Applicant further argues that all dependent claims are allowable under the same rationale. Examiner agrees that Metreveli does not teach this limitation, but Dobiesz teaches this limitation as shown below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 7, 9, 12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dobiesz (US Pub. 2020/0341903).
Regarding claim 1, Dobiesz teaches 
A data content governance for presentation layer synchronization method comprising: defining an initial data values model for underlying data in a database; (Fig. 1 #106; Par. [0006, 42] templates (i.e. data models) are defined by the end user or pre-defined in the system)
	generating a first presentation layer for the initial data model;  (Fig. 1 #108; Par. [0042] templates contain drill path and associated hierarchy information (i.e. presentation layer))
	identifying a first set of elements of the initial data model necessary to meet data requirements of the first presentation layer;  (Fig. 1 #106; #112; Fig. 6 #602-608; Par. [0043, 86] dynamic code generation module (#112) dynamically generates code needed to import data (i.e. identifying an initial set of selected elements of the data model) by using a combination of metric fields and drill paths (i.e. data requirements) defined in the templates (#106))
	serializing the first set of elements of the initial data model; (Fig. 6 #609; Par. [0087-8] the system serializes the rebuild model into a JSON string)
versioning the first presentation layer and the serialized initial set of elements of the first data model in respect to the first presentation layer;  (Fig. 6 #609; Par. [0008, 87-8] before computing a hash (i.e. versioning) for JSON objects, the system serializes the build model (i.e. containing dynamic code for identifying initial set of selected elements) into a JSON string)
	subsequently receiving a request to update one of the data values in the database; (Par. [0085] the system determines that a user input changes triggers a template rebuild)
generating a modified data model comprising the update one of the data values in the database; (Fig. 6 #601; Par. [0053, 84-5] system can initiate a template rebuild (i.e. modification), which can include a change (i.e. update) in the drill path)
	generating a second presentation layer for the modified data model; (Par. [0049] after a first subset of metric fields is accessed for a first visualization, a second, different or partially overlapping subset of metric fields may be accessed for a second visualization)
identifying a second set of elements of the modified data model necessary to meet data requirements of the second presentation layer; (Fig. 1 #106; #112; Fig. 6 #602-608; Par. [0043, 86] dynamic code generation module (#112) dynamically generates code needed to import data (i.e. identifying selected elements of the data model) by using a combination of metric fields and drill paths (i.e. data requirements) defined in the templates (#106))
serializing the second set of elements of the modified data model; (Fig. 6 #609; Par. [0087-8] before computing a hash (i.e. versioning) for JSON objects, the system serializes the rebuild model (i.e. containing dynamic code for identifying selected elements) into a JSON string)
versioning the second presentation layer and the serialized second set of elements of the modified data model; (Fig. 6 #609; Par. [0049, 87-8] before computing a hash for (first or second) subset of metric fields (i.e. versioning) for JSON objects, the system serializes the rebuild model into a JSON string)
receiving a first selection to display the first presentation layer using the modified data model;
(Par. [0047] user selects metric of interest for fast visualization)
in response to receiving the first selection to display the first presentation layer using the modified data model, determining that the serialized first set of elements of the initial data model fails to match the serialized second set of elements of the modified data model; (Fig. 7 #750; Par. [0089, 93-5] user can adjust templates and immediately preview the changes, and the template rebuild for a preview is related to whether or not (i.e. validation #750) the user inputs modify hash components (i.e. serialized elements of data models) of the template)
and displaying the first presentation layer using the initial data models based on determining that the serialized first set of elements of the initial data models fails to match the serialized second set of elements of the modified data model. (Fig. 7 #750; Par. [0089, 93-5] the template rebuild for a preview (i.e. display) is related to whether or not (e.g. fails validation #750) the user inputs modify hash components (i.e. serialized elements of data models) of the template)
	Regarding claim 3, Dobiesz teaches claim 1 as shown above, and further teaches 
The method of claim 1, further comprising:
receiving a second selection to display the presentation layer using the modified data model; (Par. [0047, 89] user selects metric of interest for fast visualization)
in response to receiving the second selection to display the first presentation layer using the modified data model, determining that the first set of elements of the initial data model matches the serialized second set of elements of the modified data model; (Fig. 7 #750; Par. [0089, 93-5] user can adjust templates and immediately preview the changes, and if there is no change of the hash components (i.e. serialized elements of data models) of the template, the preview can be shown immediately)
and displaying the first presentation layer using the modified data model based on determining that the serialized first set of elements of the initial data model matches the serialized second set of elements of the modified data model. (Fig. 7 #750; Par. [0089, 93-5] user can adjust templates and immediately preview the changes, and if there is no change of the hash components (i.e. serialized elements of data models) of the template, the preview can be shown (i.e. displayed) immediately)
Regarding claim 6, see the rejection for claim 1. Dobiesz further teaches a host computing system comprising one or more computers, each with memory and at least one processor; (Par. [0006, 38, 68] system is a remote database system between computers with processors)
	Regarding claim 7, Dobiesz teaches claim 6 as shown above, and further teaches
	The system of claim 6, wherein the database is remotely disposed from the host computing system and accessible by the module from over a computer communications network. (Fig. 1 #102; Par. [0038] end user devices (#102) can be connected to a database remotely through a GUI over a network)
	Regarding claim 9, see the rejection for claim 3.
	Regarding claim 12, see the rejection for claim 6.
	Regarding claim 14, see the rejection for claim 3.
	
Claims 4, 5, 10, 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dobiesz (US Pub. 2020/0341903) in view of Smith, Jr. (US Pat. 9,489,119).
Regarding claim 4, Dobiesz teaches claim 1 as shown above, but does not explicitly teach 
The method of claim 1, wherein the data requirements of the first presentation layer are user interface controls each referencing a particular element of the initial data model such that the particular element must be accessible to the first presentation layer in order to include data of the particular element in a corresponding one of the user interface controls of the first presentation layer.	
However, from the same field Smith, Jr. teaches
	The method of claim 1, wherein the data requirements of the first presentation layer are user interface controls each referencing a particular element of the initial data model such that the particular element must be accessible to the first presentation layer in order to include data of the particular element in a corresponding one of the user interface controls of the first presentation layer. (Fig. 1 #110; Col. 5 [Lines 9-28], Col. 6 [Lines 16-42], Col 15 [Line 66]-Col. 16 [Line 12]; tag categories can include user access permissions (e.g. accessibility) which can limit the user from viewing elements)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the security features of Smith into the validation process of Dobiesz. The motivation for this combination would have been to leverage metadata while preserving qualities including ease of use as explained in Smith, Jr. (Col.1 Line 67- Col. 2 Line 5). 
	Regarding claim 5, Dobiesz teaches claim 1 as shown above, but does not explicitly teach 
The method of claim 1, wherein the data requirements of the first presentation layer are user interface controls each referencing content that is dependent upon a particular element of the initial data model such that the particular element must be accessible to the first presentation layer in order to compute data for the referenced content properly for inclusion in a corresponding one of the user interface controls of the first presentation layer.	
However, from the same field Smith, Jr. teaches
	The method of claim 1, wherein the data requirements of the first presentation layer are user interface controls each referencing content that is dependent upon a particular element of the initial data model such that the particular element must be accessible to the first presentation layer in order to compute data for the referenced content properly for inclusion in a corresponding one of the user interface controls of the first presentation layer. (Fig. 1 #110; Col. 5 [Lines 9-28], Col. 6 [Lines 16-42], Col 15 [Line 66]-Col. 16 [Line 12]; tag categories can indicate whether or not a comparison operator (i.e. compute) is allowed)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the security features of Smith into the validation process of Dobiesz. The motivation for this combination would have been to leverage metadata while preserving qualities including ease of use as explained in Smith, Jr. (Col.1 Line 67- Col. 2 Line 5). 
	Regarding claim 10, see the rejection for claim 4.
	Regarding claim 11, see the rejection for claim 5.
	Regarding claim 15, see the rejection for claim 4.
	Regarding claim 16, see the rejection for claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081. The examiner can normally be reached M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J MITCHELL CURRAN/Examiner, Art Unit 2157     

      
/James Trujillo/Supervisory Patent Examiner, Art Unit 2157